Citation Nr: 1415409	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-19 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for cervical spine arthrosis, with calcification of anterior longitudinal ligament (claimed as neck injury with degenerative disc disease). 

2. Entitlement to an evaluation in excess of 20 percent for mechanical back pain. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in November 2011, at which time it was remanded for further development. 

The Veteran has asserted that he has been awarded Social Security Administration (SSA) disability benefits for "everything that happened to me in the military."  The Board finds that this statement, in the context of the entire evidentiary record and the claims currently on appeal, reasonably raises a claim of entitlement to TDIU which is deemed a component of his increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  The Board has listed the TDIU issue as a separate "claim" for administrative purposes.

The issue of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected back disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See October 2011 Letter from Dr. H.W.S., M.D. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

In November 2011, the Board remanded the cervical spine and lumbar spine claims in order to associate any outstanding VA/private medical treatment records, and to afford the Veteran a VA examination.

As an initial matter, an October 2011 VA treatment record, obtained pursuant to the Board's previous remand directives, noted that the Veteran had recently been awarded SSA disability benefits.  As these records may be relevant to the claims at hand, VA has a duty to obtain these records.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996). 

As noted, the Veteran was also afforded VA cervical spine and lumbar spine examinations in December 2011, pursuant to the Board's November 2011 remand.  At that time, the Veteran demonstrated 40 degrees of forward flexion; 0 degrees of extension; and 20 degrees of left and right lateral flexion and rotation of the lumbosacral spine.  The Veteran was unable to perform repetitive-use testing due to pain.  With respect to the cervical spine, the Veteran demonstrated 10 degrees of forward flexion; 10 degrees of extension; and 10 degrees of left and right lateral flexion and rotation.  The Veteran was able to perform repetitive-use testing.  An August 2012 VA examination addendum report noted that the Veteran did not have any current objective evidence of "mechanical spine ankylosis."  With respect to the Veteran's inability to complete repetitive-use testing (lumbar spine), the VA examiner stated that he was "unable to explain [the Veteran's] current decreased spinal range of motion...I believe the Veteran did not want to complete range of motion testing due to pain that I cannot currently explain."  In the August 2012 SSOC, the RO continued to deny the Veteran's claims for higher ratings based on the December 2011/August 2012 findings.  

More recently, in September 2012, the Veteran submitted private treatment records of the same date, suggesting his neck and back conditions have significantly worsened since the time of the December 2011 VA examination.  See September 2012 Treatment Records from Dr. M.C.D.  

Specifically, objective range of motion findings for the cervical spine were described as restricted in all ranges of motion, with forward flexion, extension, and right and left lateral and flexion/rotation limited to 0 degrees.  Lumbar spine range of motion was also restricted in all ranges of motion, with forward flexion to 60 degrees, extension to 0 degrees, and right and left lateral flexion and rotation limited to 10 degrees.  Significantly, Dr. M.C.D. noted that forward flexion of the lumbar spine was "specifically limited to the pelvic region and there was actually 0 degrees of motion in the lumbar spine itself." (Emphasis added).  Orthopedic examinations of the cervical and lumbar spine were not performed "as to not further injure" the Veteran.  Dr. M.C.D.  noted "significant impairment of the cervical and lumbar spine," and stated that any other psychical treatment by any other providers "should be immediately made aware of his condition."  Dr. M.C.D. also noted the possible presence of "ankylosing spondylitis."

Along with the treatment records from Dr. M.C.D., the Veteran also submitted an August 2012 VA x-ray report of the neck noting "fusion of neck bones."  

Based on the above, there is evidence of record indicating that there has been a material change in the severity of the Veteran's service-connected cervical and lumbar spine disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The Board thus finds that the December 2011 VA examination is inadequate to assess the current severity of the Veteran's service-connected lumbar and cervical spine disabilities; accordingly, new VA examinations are required. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.  Additionally, request the Veteran to identify any and all non-VA sources of treatment for his service-connected cervical spine and mechanical back/lumbar spine disabilities.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records from Dr. M.C.D. which are not already of record.

2.  Request all documents pertaining to an award of disability benefits from the SSA, and specifically request copies of the medical records upon which the SSA based its decision. 

3.  Obtain copies of the Veteran's VA treatment records from February 2012.  

4.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected cervical spine and mechanical back pain/lumbar spine disabilities.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

   a) describe all orthopedic manifestations of service-connected cervical and thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the cervical and thoracolumbar spines due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  
   (i) if the Veteran is incapable of performing repetitive testing, the examiner should provide an estimate of range of motion loss during exacerbations of disability (only if feasible) based on the Veteran's prior history, including the examination reports from Dr. M.C.D; and
   (ii) specifically report whether there is ankylosis of the cervical spine, thoracolumbar spine, or entire spine.  If ankylosis is present, the examiner should specify the angle at which the cervical and/or lumbosacral spine is held, and whether it is favorable or unfavorable.  In assessing whether ankylosis is present, the examiner should address and explain the significance of the August 2012 VA x-ray showing "fusion of neck bones," as well as the September 2012 private treatment reports from Dr. M.C.D. showing 0 degrees of range of motion in all planes (forward flexion, extension, and right and left lateral flexion and rotation) in both the cervical and lumbar spine; 
   	
   b) describe all chronic neurologic manifestations of the service-connected cervical and thoracolumbar spine disabilities, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected (if any); and.

   c) provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment and, if so, identify the approximate date of onset of unemployability due to service-connected disability.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

